Title: From George Washington to William Stephens Smith, 12 March 1783
From: Washington, George
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters 12th Mar: 1783
                        
                        Your favor of the 8th instant is duly received.
                        M. Mersereau being out of military office, and retired to the Class of Citizens, his application to me for
                            Liberty to go into New York, is not properly made, but should be addressed to the civil power of the State within which he
                            resides—Independant of this principle, I should have no Objection to granting his request.
                        You may communicate my sentiments to him, & should he obtain Govr Livingstons permission, his passing
                            to N. York by Way of your post, will be a Matter very admissible. I am Dear Sir Your most Obedt Servant
                        
                            Go: Washington
                        
                    